UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7167


DAVID CEASAR,

                Petitioner - Appellant,

          v.

A. PADULA, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:10-cv-00486-MBS)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


David Ceasar, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David    Ceasar   seeks   to   appeal   the   district   court’s

order adopting the recommendation of the Magistrate Judge and

dismissing his 28 U.S.C. § 2254 (2006) petition as untimely, and

its subsequent order denying his motion for an extension of time

to file a notice of appeal.         We dismiss in part and affirm in

part.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order dismissing Ceasar’s § 2254

petition was entered on the docket on February 10, 2011.           Ceasar

filed his motion for an extension of time to file a notice of

appeal on August 19, 2011, and a notice of appeal was filed on

August 29, 2011. ∗    Because Ceasar failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

     ∗
       For the purpose of this appeal, we assume that the date
appearing on the motion and the notice of appeal is the earliest
date each document could have been properly delivered to prison
officials for mailing to the court.      Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).



                                    2
period,    we    dismiss    the    appeal       in   part.       The    district    court

correctly found that Ceasar did not satisfy the requirements for

extending       or   reopening     the   appeal       period.          Accordingly,    we

affirm in part.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented    in     the    materials

before    the    court   and      argument      would    not     aid    the    decisional

process.



                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                            3